DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1, 2, 4 – 7, 9, 10, 12 – 15, 17, 18 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a first data line extending through a column of pixels, disposed on the substrate; and a second data line extending through the column of the pixels, disposed on the first insulating layer; wherein the second data line is connected to the first data line through the first via hole; an orthographic projection of the first data line on the substrate coincides with an orthographic projection of the second data line on the substrate wherein the active layer is disposed above the first data line as recited in claim 1, a first data line extending through a column of pixels, disposed on the substrate; and a second data line extending through the column of the pixels, disposed on the first insulating layer; wherein the second data line is connected to the first data line through the first via hole, wherein the active layer is disposed above the first data line and an orthographic projection of the first data line on the substrate coincides with an orthographic projection of the second data line on the substrate as recited in claim 7, forming a first data line extending through a column of pixels on the substrate; forming a second data line extending through the column of the pixels on the first insulating layer, wherein the second data line is connected to the first data line through the first via hole, wherein the active layer is formed above the first data line and an orthographic projection of the first data line on the substrate coincides with an orthographic projection of the second data line on the substrate as recited in claim 15.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826